Citation Nr: 1402821	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-20 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for rectal cancer, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.  The record shows the Veteran served in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Additional development is required before this matter may be adjudicated.  The Veteran is asserting that his rectal adenocarcinoma is a result of herbicide exposure.  Although rectal adenocarcinoma is not a conditions presumed to be related to such exposure, service connection may still be established on a direct basis.  This matter is therefore being remanded to obtain a medical opinion on the likelihood that he developed rectal adenocarcinoma as a result of exposure to herbicides. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any updated treatment records pertaining to rectal adenocarcinoma.

2.  Following completion of the above directive, schedule an appropriate examination to determine the nature and etiology of his rectal adenocarcinoma.  The claims folder must be made available to and reviewed by the examiner prior to the completion of the examination report.  Any indicated studies should be performed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's rectal adenocarcinoma is related to the Veteran's service, to include as a result of presumed exposure to herbicides.  The examination report should include a discussion of the Veteran's documented medical history and his lay assertions, and offer a complete explanatory rationale for all opinions rendered, i.e., with reference to medical literature or citation to the record.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the Veteran's service connection claim.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


